Citation Nr: 0527494	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to 
February 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
veteran's claim for service connection for a heart disease, 
to include an atrial septal defect.  The Board construed the 
veteran's statement received by the RO in June 2000, as a 
timely Notice of Disagreement (NOD) with that decision.  

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 2005.  
The transcript of the Board hearing is of record.


FINDINGS OF FACT

1.  The veteran's pre-enlistment examination was negative for 
any findings relating to heart disease, thereby raising a 
presumption of soundness.

2.  A congenital artrial-septal defect was diagnosed during 
service, which clearly and unmistakably establishes that it 
preexisted service, but some of the clinical and laboratory 
findings recorded during and after service indicate a chronic 
worsening of that condition; thus, the presumption of 
soundness is not rebutted.   


CONCLUSION OF LAW

Service connection for an atrial sepatal defect is warranted.  
38 U.S.C.A. §§ 1131, 1132, 1137(West 2002);  38 C.F.R. 
§ 3.304 (2004); VAOPGCPREC 3-2003; VAOPGCPREC 82-90; Cotant 
v. Principi, 17 Vet. App.  116 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran's service induction examination was negative for 
any findings attributable to heart disease.  The service 
medical records show that in October 1999, he complained of 
intermittent chest pain.  The veteran reported that he had 
been told by his mother that he had developed a heart murmur 
shortly after his birth, however it seemed to have 
disappeared on repeated examinations thereafter.  He related 
having played high school sports and he denied that he had 
ever been notified of any heart problems upon physical 
examinations.  An in-service report of a cardiology 
evaluation performed in December 1999 includes the history of 
a syncopal episode after running during active duty.  
Following clinical and laboratory examinations, the diagnosis 
was recorded as a congenital atrial septal defect.  

The veteran underwent a VA examination in May 2001, which 
confirmed the diagnosis of an atrial septal defect.  The 
examiner did not address the etiology of the veteran's heart 
condition.  

A VA psychiatric examination was performed in May 2001.  the 
psychiatrist opined, in essence, that stress associated with 
the veteran's service-connected psychiatric disorder was 
linked to his heart condition.  

Additional post-service medical records show continued 
complaints of shortness of breath and chest pain.  

In a witness statement dated in April 2001, an Army 
instructor confirmed that the veteran was a cadet in the 
Junior Reserve Officers' Training Corps (JROTC) prior to 
service.  The witness stated that during said time he was a 
member of the drill and physical training teams, he performed 
all activities along with other cadets, and did not present 
complaints related to physical problems.  

A private clinician who evaluated the veteran's cardiac 
status in February 2003, recommended that he undergo a 
surgical procedure to correct the atrial septal defect.  The 
clinician noted that at the time of the evaluation the 
veteran had been having dyspnea on exertion for the past 
three to four years, with recurrent palpitations, but 
presented no complaints of chest pain, syncope or near 
syncope.  

Social Security reports show that subsequent to service 
discharge, the veteran was awarded disability benefits based 
on his heart condition.  

At the May 2005 Board hearing the veteran testified before 
the undersigned that he first experienced problems related to 
his heart condition approximately three months after he was 
inducted into active duty.  The onset of these problems was 
accompanied by flu-like symptoms including fatigue.  The 
veteran also stated that he had open heart surgery.  He 
further reported that although he still experienced problems 
related to his heart, these were less prevalent than prior to 
the surgery.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) 
(2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

VA General Counsel issued a precedent opinion, VAOPGCPREC 3-
2003, on July 16, 2003, effectively changing the manner in 
which VA applies the presumptions of soundness and 
aggravation, in which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

The VA General Counsel precedent opinion, VAOPGCPREC 82-90 
(July 18, 1990) held, in essence, that a disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constitute aggravation of the condition. Moreover, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Analysis

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of preexistence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  As noted above, 
however, the Court of Appeals for Veterans Claims, in Cotant 
v. Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued an opinion, VAOPGCPREC 3-2003 
(July 16, 2003), holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the GC opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90.  However, the 
question remains whether the veteran's preexisting heart 
disease clearly and unmistakably was not aggravated during 
service.  There is service and post-service medical evidence, 
and lay evidence to indicate that the veteran's congenital 
atrial septal heart disease was essentially asymptomatic 
prior to service.  The service medical records show that the 
veteran began having chest pain and shortness of breath after 
undergoing basic training, which has been medically linked to 
his heart disease, and post-service medical records show that 
he has continued to have such symptoms, which eventually 
necessitated heart surgery.  

It is pertinent to note that VA's General Counsel has also 
expressly stated that the terms "disease" and "defects" must 
be interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

While the veteran's heart condition is labeled defect, it 
more nearly approximates "disease" for legal purposes.  The 
defect here is a hole in the wall separating two chambers of 
the heart, which fits the structural abnormality part of the 
definition of defect, but is not "more or less stationary in 
nature" as it is quite apparent that it worsened after the 
veteran went on active duty.  It is the Board's judgment that 
the veteran's congenital heart abnormality is a disease 
versus defect, at least as defined by VAOPGCPREC 82-90.  

In view of the foregoing, the remaining question is whether 
the veteran's preexisting heart disease was aggravated during 
service.  While there is no medical opinion that directly 
addresses the question of aggravation, given the legal 
standard that is applicable (clear and unmistakable), even if 
such an opinion was obtained and weighed against the claim, 
the ample evidence already of record tending to show such 
aggravation is sufficient to resolve this appeal favorably 
for the veteran.  

In summary, the veteran's normal pre-enlistment examination 
raises a presumption of soundness.  The medical evidence of 
congenital atrial septal disease clearly and unmistakably 
established that the veteran's heart disease preexisted 
service.  VAOPGCPREC 82-90.  Some of the clinical and 
laboratory findings recorded during and after service 
indicate a chronic worsening of that condition.  According, 
the presumption of soundness is not rebutted and service 
connection for an atrial sepatal defect is warranted.  
38 U.S.C.A. §§ 1131, 1132, 1137;  38 C.F.R. § 3.304 (2004); 
VAOPGCPREC 3-2003; VAOPGCPREC 82-90; Cotant, supra.


ORDER

Service connection for an atrial septal defect is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


